Memorandum by the Court.
It is petitioner’s contention that the income in question was received by him in the practice of a profession, viz., that of a landscape architect. The State Tax Commission held that petitioner- is not engaged in the practice of a profession within the meaning of section 386 of the Tax Law. The evidence sustains the. determination. (People ex rel. Tower v. State Tax Commission, 282 N. Y. , 407; Matter of De Vries [Graves], 266 App. Div. 1030, affd. 292 N. Y. 529.)
Determination of the State Tax Commission confirmed, without costs.